DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

using a duplicate invoice detection subsystem of a spend management system, accessing in a digital storage device a plurality of invoices that are associated with a buyer computer, each of the invoices comprising a digitally stored electronic document; 

identifying, from the plurality of invoices, a plurality of candidate invoices, each of the plurality of candidate invoices having similar attributes with respect to one another; 

creating and storing in computer memory a plurality of nodes representing the plurality of candidate invoices, each of the nodes representing a different candidate invoice of the plurality of candidate invoices; 

determining that at least two candidate invoices of the plurality of candidate invoices are likely to be duplicate invoices, the at least two candidate invoices being represented by at least two nodes of the plurality of nodes; 

generating an edge between the at least two nodes, the edge indicating that the at least two candidate invoices are likely to be duplicate invoices, the edge and the at least two nodes forming a graph data structure that is digitally stored in the computer memory; 

programmatically applying a set of filters using the at least two candidate invoices as inputs; 

determining that the at least two candidate invoices are the duplicate invoices based on an output of the set of filters; and 

in response to determining that the at least two candidate invoices are the duplicate invoices, executing one or more of programmatically instructing the digital storage device to delete one of the two candidate invoices; sending a notification to the buyer computer that identifies the at least two candidate invoices and indicates that the at least two candidate invoices are the duplicate invoices.


This is considered to be a certain method of organizing human activity, in particular, a means for identifying and eliminating duplicate invoices which is considered a fundamental economic practice.  
Regarding independent claims 1, 11, and 16, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., a digital storage device, computer memory, and detection subsystem) fail to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding independent claims 1, 11, and 16, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to use a digital storage device, computer memory, and detection subsystem to store and process data.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian et al. (2006/0095373) in view of Le et al. (US 2020/0184281).
	Regarding claims 1, 11, and 16, Venkatasubramanian discloses a method (storage media with software and system) that includes using a duplicate invoice detection subsystem to access in a digital storage device a plurality of electronic invoices that are associated with a buyer (abstract, Figs. 1A, 10, 12, par 41, 43, system receives, stores, and retrieves invoice data associated with vendors, data stored in invoice data repository), identifying from the plurality of invoices candidate invoices having similar attributes with respect to one another (abstract, Fig. 12, par. 44, a subset of the information is identified for resolution, i.e., candidate invoices), creating and storing in computer memory a plurality of nodes representing the candidate invoices (abstract, Fig. 11, par. 41, 44, exception store holds information related to invoices identified as having potential exceptions such as duplicates, each stored record is a node), determining that at least two of the candidate invoices are likely to be duplicate invoices (abstract, Fig. 12, par. 51, 55, 67, incoming invoice is compared with stored invoices using certain criteria to identify duplicates), applying a set of filters using the at least two candidate invoices as inputs (Fig. 10, par. 51, 55, 67, incoming invoice is compared with stored invoices using certain criteria to identify duplicates), determining that two candidate invoices are duplicate invoices based on an output of the set of filters (abstract, Fig. 10, 12, par. 43, 55, 63, 67, matches are found between compared invoices based on user selected criteria, matches are considered duplicates), and in response to determining that two candidate invoices are duplicates deleting one of the invoices and sending a notification to the buyer which indicates that the two candidate invoices are duplicates (abstract, par. 68, 80, one invoice is deleted when duplicates are found, par. 40, 41, 63, e-mail is sent to vendor to notify that a duplicate invoice has been identified).
The method of Venkatasubramanian differs from the claimed invention in that it does not show generating an edge between two nodes to indicate that two candidate invoices are likely to be matches, the edge and the at least two nodes forming a graph data structure.
Le et al. (US 2020/0184281) disclose a method for analyzing invoices that includes generating an edge between two nodes to indicate that two candidate invoices are likely to be matches, the edge and the at least two nodes forming a graph data structure (Figs. 2A, 2B, par. 4, 26, matches nodes are connected by edges).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Venkatasubramanian to include generating an edge between two nodes to indicate that two candidate invoices are likely to be matches, the edge and the at least two nodes forming a graph data structure, as taught by Le, to provide a simple graphical means for visualizing the relations between different nodes in the data store.  
Regarding claims 2-6, Venkatasubramanian discloses a variety of criteria which may be used to analyze the invoices to identify matches, including invoice numbers, line item information, missing data, etc. (Fig. 5, par. 53+).  The examiner notes that numerous other criteria are well-known and it would be an obvious matter to use them as needed.  Regarding claim 7, the examiner gives official notice that it is well-known to provide various scores for an analysis to indicate the level of credibility, reliability, accuracy, etc.  Regarding claim 8, payments are blocked for duplicate invoices (par. 86, block payment).  Regarding claims 9 and 10, the buyer provides a confirmation or rejection of the match between the invoices indicating that they are duplicates (par. 80, vendor can confirm or dispute duplicate).  Regarding claims 12-15 and 17-20, the features of the invention recited in these claims have already been addressed in the rejection above.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited on PTO Form 892 enclosed herewith.

 6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627